              Case 2:20-cv-01636-JLR Document 10 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10
           GENEVA LANGWORTHY,                            CASE NO. C20-1636JLR
11
                                Plaintiff,               ORDER APPOINTING COUNSEL
12                v.

13         ALTERNATIVE HUMANE
           SOCIETY,
14
                                Defendant.
15

16         The court GRANTS Plaintiff Geneva Langworthy’s motion for appointment of

17   counsel (Dkt. # 6) and appoints Molly Henry of Schwabe, Williamson & Wyatt, 1420

18   Fifth Avenue, Suite 3400, Seattle, WA 98101, (206) 405-1969, mhenry@schwabe.com,

19   as counsel for Ms. Langworthy pursuant to the “Plan of the United States District Court

20   for the Western District of Washington for the Representation of Pro Se Litigants in Civil

21   Rights Actions.” See General Order No. 16-20 (Dec. 8, 2020).

22   //


     ORDER - 1
              Case 2:20-cv-01636-JLR Document 10 Filed 03/05/21 Page 2 of 2




 1          Counsel is directed to file a Notice of Appearance within seven (7) calendar days.

 2   If counsel is unable for a reason set forth in the Plan to assume this representation, a

 3   motion for relief from appointment should immediately be filed with the assigned judge.

 4   In the event Ms. Langworthy prevails, appointed counsel may move for an award of

 5   attorney’s fees under any applicable authority. However, the court is unable to assure

 6   counsel of compensation from any other source.

 7          The Clerk is directed to send a copy of this order to Ms. Langworthy and to

 8   counsel for Ms. Langworthy.

 9          Dated this 5th day of March, 2021.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
